Citation Nr: 0412949	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for polyarteritis 
nodosa.

3.  Entitlement to service connection for left perirenal 
hematoma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records indicate that in May 1944 the veteran 
was diagnosed with jaundice.  The veteran reported that he 
had general weakness, felt nauseated, and vomited once and 
had slight abdomen discomfort.  He indicated that friends 
commented on his yellow looking skin and eyes.  The veteran 
reported no severe attacks of pain and no history of previous 
jaundice.  On June 2, 1944, the veteran was discharged to 
duty.

In March 1945 the veteran sustained a 2nd degree burn on his 
right arm and face with a 1st degree burn on the right side 
of the faced.  It was noted that his eyes were not burned.  
There were 2nd degree and possibly a few areas of 3rd degree 
burns, on the right hand, arm and shoulder and shoulder blebs 
and some deep tissue damage noted.  The veteran was welding 
when the acetylene line came off the torch and flashed back 
and burned the right arm and face.  It was noted that the 
veteran was treated with boric acid ointment dressing and 
morphine.  It was also noted that the veteran had jaundice 8 
months prior.  The following day, the wound was cleaned 
superficially and devitalized tissue removed.  Boric acid 
ointment and sterile dressing was applied.  

Hospital records from The Stamford Hospital dated December 
1998 indicate that the veteran was diagnosed with left 
perirenal hematoma.  

Letters from J.A.W., M.D., and P.M., M.D., dated January and 
April 2002 indicate that the veteran acquired hepatitis B due 
to blood transfusions he received in service after sustaining 
burns.  The physicians link the veteran's polyarthritis 
nodosa and left perirenal hematoma to the hepatitis he 
acquired through blood transfusions in service.

Although private physicians have indicated that the veteran's 
polyarthritis and left perirenal hematoma were due to a 
transfusions received during World War II, the veteran's 
jaundice was diagnosed and treated prior to his accident and 
there is no evidence in the service medical records that the 
veteran was given blood transfusions due to his burns.  
However, since the veteran did suffer from jaundice while in 
service and there has been no VA examination to determine the 
etiology of the veteran's current disorders, a VA examination 
is in order.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the case is 
remanded to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
etiology of his polyarteritis nodosa and 
perirenal hematoma.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
hepatitis B?

	B.  If the veteran has hepatitis B, 
based on the entire record, is it at 
least as likely as not that the hepatitis 
B is the result of an incident in 
service?

          C.  I the veteran has hepattis 
B, is it at least as likely as not that 
he has polyarteritis nodosa as a result 
of his hepatitis B?

	D.  If the veteran has hepatitis B, 
is it at least as likely as not that the 
veteran had a perirenal hematoma as a 
result of the hepatitis B?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for hepatitis B, 
polyarteritis nodosa, and left perirenal 
hematoma.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




